                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI

F&C BERKLEY PARK KC, LLC,                       )
                                                )
                       Plaintiff,               )
                                                )
  v.                                            )       Case No. 4:19-cv-00787-GAF
                                                )
MW BUILDERS, INC.,                              )
                                                )
                       Defendant.               )

  UNOPPOSED MOTION FOR LEAVE TO FILE THIRD-PARTY COMPLAINT AND
                        AMENDED ANSWER

       Defendant MW Builders, Inc., by and through its undersigned counsel, and pursuant to

Rules 14 and 15 of the Federal Rules of Civil Procedure, moves for leave to file its proposed

Third-Party Complaint joining additional parties and to separately file its Amended Answer and

Affirmative Defenses. In support hereof, MW Builders states as follows:

       1.       Counsel for MW Builders has conferred with counsel for Plaintiff who does not

object to this requested amendment.

       2.       F&C Berkley Park KC, LLC, filed a lawsuit against MW Builders, Inc., for losses

relating to the design and construction of an apartment complex in Kansas City, Missouri (“the

Project”). FC hired MW Builders to act as general contractor for the construction of the Project.

       3.       On November 27, 2019, MW Builders filed its Answer and Jury Demand in

response to Plaintiff’s Complaint.

       4.       Since that time, MW Builders has identified subcontractors that performed the

work that Plaintiff now claims was deficient.

       5.       MW Builders Third-Party Complaint is intended to join those subcontractors to

this action, which include Kimbel Mechanical Systems, Inc., Wolf Construction Companies and

Innovative Construction Services, LLC. MW Builders hired Kimbel to perform mechanical,

                                                    1

            Case 4:19-cv-00787-GAF Document 16 Filed 02/24/20 Page 1 of 4
plumbing and other services for the Project. MW Builders hired Wolf to perform framing,

installation of fixtures and other services for the construction of the Project. MW Builders hired

Innovative to install sheet rock and provide other services for construction of the Project.

Plaintiff claims that certain deficiencies, defects or property damages exists as to the bathrooms

at the Project, Each of these subcontractors performed construction services related to the

installation of bathrooms at the Project.

       6.         Kimbel, Wolf and Innovative all entered into written contracts with MW Builders

to perform services for this Project. Each of these subcontractors provided MW Builders with

warranties, broad indemnity, a duty to defend, as well as other requirements for the

subcontractors to perform their work properly in accordance with the project plans and

specifications.

       7.         Plaintiff’s Complaint appears to implicate the work performed by Kimbel, Wolf

and Innovative for this Project.

       8.         Thus, MW Builders is seeking leave to file its Third-Party Complaint joining

these subcontractors to this lawsuit. A copy of MW Builders Third-Party Complaint is attached

hereto as Ex. A.

       9.         MW Builders is concurrently seeking leave to file its Amended Answer. The

proposed Amended Answer is attached as Exhibit B. Specifically, MW Builders seeks leave to

add Affirmative Defense No. 61 related to unjust enrichment.          A copy of MW Builders’

proposed Amended Answer and Affirmative Defenses is attached hereto as Exhibit B.

       10.        The Court’s deadline to amend pleadings and join parties is February 24, 2020

(the deadline fell on February 22, 2020 which was a Saturday).

       11.        Leave of Court is required to assert third party claims or to amend pleadings.



                                                 2

            Case 4:19-cv-00787-GAF Document 16 Filed 02/24/20 Page 2 of 4
FRCP 14(a)(1) permits a Defendant to assert claims against a nonparty who “is or may be liable

to it for all or part of the claim against it.” The purpose of the rule is to permit as many claims

related to the subject matter of the lawsuit to be disposed of in one action as possible. Similarly,

FRCP 15(a) provides that leave to amend a pleading “shall be freely given when justice so

requires.”

        12.     Trial is set to occur beginning June 21, 2021. This requested amendment should

not impact the trial date.

        13.     The parties have exchanged Rule 26 Initial Disclosures but no other discovery has

occurred. The parties have scheduled mediation in this matter for June 9, 2020. Permitting leave

to amend to add these third parties will also require those parties to participate substantively at

mediation.

        14.     This Motion is not sought for any wrongful purpose or delay, and will not

prejudice any party.

        WHEREFORE, Defendant MW Builders, Inc. respectfully requests the Court grant its

Motion for Leave to file its Third-Party Complaint and Amended Answer and for such further

relief as this Court deems just.

                                              Respectfully submitted,

                                              McDOWELL, RICE, SMITH & BUCHANAN, P.C.


                                              By: /s/ Jason L. Buchanan
                                                     Jason L. Buchanan – MO#54790
                                                     Thomas Buchanan – MO#45612
                                                     605 West 47th Street, Suite 350
                                                     Kansas City, Missouri 64112-1905
                                                     Phone:        (816) 753-5400
                                                     Facsimile:    (816) 753-9996
                                                     jb@mcdowellrice.com

                                              ATTORNEY FOR PLAINTIFFS

                                                 3

          Case 4:19-cv-00787-GAF Document 16 Filed 02/24/20 Page 3 of 4
                                CERTIFICATE OF SERVICE

        I hereby certify that on February 24, 2020, a true and correct copy of the foregoing was
filed using the Missouri CM/ECF System, which will send notice of such filing to all counsel of
record.

Daniel O. Herrington
Kenton E. Snow
ROUSE FRETS WHITE GOSS GENTILE RHODES, P.C.
4510 Belleview Avenue, Suite 300
Kansas City, MO 64111




                                            By: /s/ Jason L. Buchanan
                                                   Jason L. Buchanan – MO#54790




                                                4

         Case 4:19-cv-00787-GAF Document 16 Filed 02/24/20 Page 4 of 4
